J-S44014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 PATRICK OKEY                              :
                                           :
                    Appellant              :   No. 679 MDA 2020

            Appeal from the PCRA Order Entered April 21, 2020
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0004710-2008

BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED OCTOBER 29, 2020

      Appellant, Patrick Okey, appeals pro se from the post-conviction court’s

order denying, as untimely, his fifth petition under the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful review, we affirm.

      This Court previously summarized the facts and procedural history of

Appellant’s case, as follows:

             In May 2008, Appellant was charged with two counts of
      luring a child into a motor vehicle, and one count of stalking, after
      he approached a minor child on three occasions, and offered her
      a ride on one of those occasions. A jury found Appellant guilty of
      one count each of luring and stalking the child. Subsequently, he
      was sentenced to one year less one day to two years[’] less two
      days[’] incarceration for luring the child, and a concurrent term of
      three to twelve months of incarceration for stalking. Appellant
      also became subject to the reporting requirements of the then-
      enacted Megan’s Law.         Appellant appealed, challenging the
      sufficiency of the evidence against him, and we affirmed.
      Commonwealth v. Okey, 4 A.3d 185 (Pa. Super. 2010)
      (unpublished memorandum). Appellant sought no further review.

             Thereafter, Appellant was released from custody. Appellant
      failed to register with the Pennsylvania State Police in accordance
J-S44014-20


      with his Megan’s Law reporting requirements. On January 27,
      2011, Appellant was charged with a violation of Megan’s Law, and
      after being found guilty of that offense, he received a sentence of
      two to four years of incarceration.

             From 2013 to 2014, Appellant unsuccessfully litigated two
      petitions for collateral relief at this case. In 2016, Appellant filed
      a third PCRA petition. The PCRA court issued a [Pa.R.Crim.P.] 907
      notice of its intent to dismiss and Appellant filed a response[,]
      conceding that he was no longer serving a sentence for his 2009
      convictions. Nevertheless, Appellant argued he was entitled to
      relief because his 2009 convictions “enhanced” his current
      sentence for his conviction of failure to comply with sex offender
      registration requirements. The PCRA court dismissed the petition.
      We affirmed the PCRA court’s dismissal of Appellant’s petition,
      explaining that Appellant was not eligible for PCRA relief since he
      was no longer serving a sentence. Commonwealth v. Okey,
      179 A.3d 547 (Pa. Super. 2017) (unpublished judgment order at
      4). Appellant’s petition for allowance of appeal was also denied.
      Commonwealth v. Okey, 184 A.3d 148 (Pa. 2018).

             On May 11, 2018, Appellant filed [another] PCRA petition,
      his fourth. In his petition, Appellant challenged his previous
      counsel’s effectiveness for failing to file a petition or allowance of
      appeal. The PCRA court appointed counsel and scheduled a
      hearing. The Commonwealth responded with a motion to dismiss,
      arguing that Appellant had finished serving his sentence and
      therefore was no longer eligible for relief under the PCRA. After
      receiving the Commonwealth’s motion, the PCRA court cancelled
      the hearing and denied the petition, finding that Appellant was no
      longer serving a sentence of imprisonment, probation or parole
      for the 2009 conviction. Appellant filed a timely notice of appeal….

Commonwealth v. Okey, No. 1021 MDA 2018, unpublished memorandum

at *1-3 (Pa. Super. filed Oct. 23, 2019). This Court affirmed the denial of

Appellant’s fourth petition, again concluding that he had completed his

sentence and was, therefore, ineligible for post-conviction relief. See id. at

*5.




                                      -2-
J-S44014-20



        On March 27, 2020, Appellant filed a document titled, “Renewal of

Petition for A Writ of Error Coram Nobis Resulted in Defendant’s Conviction.”

Therein, he raised claims of ineffective assistance of counsel, insufficient

evidence to sustain his convictions, errors in the trial court’s admission of

evidence, and prosecutorial misconduct. The trial court treated Appellant’s

filing as a PCRA petition, and denied it without a hearing on April 15, 2020.1

Appellant filed a timely, pro se notice of appeal, and he complied with the

court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The court filed its Rule 1925(a) opinion on June 10,

2020.

        Herein, Appellant states the following issues for our review, which we

reproduce verbatim:

        1. Whether the trial Court erred in refusing without hearing
        Petition for writ of error Coram Nobis resulted in his Conviction, to
        decide whether Appellant's Constitutional rights to Pa.R.CRIM.P.
        600 were violated, when was granted but never released.

        2. Whether the trial Court erred in denying without hearing
        Petition for writ of error Coram Nobis resulted in his Conviction, to
        introduce Sufficiency of evidence resulted in his conviction.

        3. Whether the Court erred in denying without hearing Petition for
        writ of error Coram Nobis resulted in his Conviction, to introduce


____________________________________________


1 Appellant does not challenge the court’s failure to file a Rule 907 notice of
its intent to dismiss his petition without a hearing and, therefore, that error is
waived. Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013)
(“The failure to challenge the absence of a Rule 907 notice constitutes
waiver.”) (citation omitted).



                                           -3-
J-S44014-20


      evidence of Inadequate representation of trial Counsel to the
      Constitutional rights recognized by the U.S. Supreme Court.

      4. Whether Court erred in denying without hearing Petition for writ
      of error Coram Nobis resulted in his Conviction, to intoduce
      evidence of Prosecutorial misconduct in Violation of the
      Constitution of the United States.

Appellant’s Brief at 3.

      In Appellant’s four issues, he alleges a Rule 600 violation, insufficient

evidence to support his convictions, ineffective representation by his trial

counsel, and prosecutorial misconduct before and during his trial. Appellant’s

claims do not warrant relief for several reasons.

      First, Appellant does not present any challenge to the trial court’s

construing his petition for writ of coram nobis as a PCRA petition, and we

discern no error in that decision. See Commonwealth v. Pagan, 864 A.2d

1231, 1232-33 (Pa. Super. 2004) (“The … [PCRA] explicitly states that it “shall

be the sole means of obtaining collateral relief” and that its provisions

“encompass[] all other common law and statutory remedies for the same

purpose that exist when this subchapter takes effect, including habeas corpus

and coram nobis.”) (quoting 42 Pa.C.S. § 9542). Accordingly, to be eligible

for PCRA relief, Appellant must be establish that he is currently serving a

sentence of incarceration, probation or parole for his crimes. See 42 Pa.C.S.

§ 9543(a)(1)(i). This Court has already concluded, in two separate decisions,

that Appellant does not meet this eligibility requirement. See Okey, No. 1021

MDA 2018, unpublished memorandum at *5; Commonwealth v. Okey, No.




                                     -4-
J-S44014-20



531 MDA 2017, unpublished judgment order at *2 (Pa. Super. filed Oct. 10,

2017).

      Additionally, even if Appellant was still serving his sentence, his petition

is facially untimely. The PCRA time limitations implicate our jurisdiction and

may not be altered or disregarded in order to address the merits of a petition.

See Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under

the PCRA, any petition for post-conviction relief, including a second or

subsequent one, must be filed within one year of the date the judgment of

sentence becomes final, unless one of the following exceptions set forth in 42

Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States
            or the Supreme Court of Pennsylvania after the time
            period provided in this section and has been held by
            that court to apply retroactively.




                                         -5-
J-S44014-20



42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, a petition must “be filed within

one year of the date the claim could have been presented.” 42 Pa.C.S. §

9545(b)(2).

      Here, Appellant’s judgment of sentence became final on or about June

7, 2010, at the conclusion of the time to file a petition for allowance of appeal

with our Supreme Court. See Pa.R.A.P. 1113. Thus, his present petition, filed

on March 27, 2020, is patently untimely and, for this Court to have jurisdiction

to review the merits thereof, Appellant must prove that he meets one of the

exceptions to the timeliness requirements set forth in 42 Pa.C.S. § 9545(b).

Appellant wholly fails to meet this burden. He does not even mention, let

alone present a developed argument, that any timeliness exception applies to

his case.

      Furthermore, Appellant’s claims of a Rule 600 violation, insufficient

evidence, and prosecutorial misconduct are all waived, as they could have

been raised earlier than the present petition. See 42 Pa.C.S. § 9543(a)(3)

(stating that a petitioner is not eligible for PCRA relief if his claim has been

previously litigated or waived); 42 Pa.C.S. § 9544(b) (stating that “an issue

is waived if the petitioner could have raised it but failed to do so before trial,

at trial, during unitary review, on appeal or in a prior state post[-]conviction

proceeding”).       In regard to Appellant’s ineffective-assistance-of-counsel

argument, our Supreme Court has consistently held that such claims “will not

overcome      the   jurisdictional   timeliness   requirements   of   the   PCRA.”




                                        -6-
J-S44014-20



Commonwealth v. Wharton, 886 A.2d 1120, 1127 (Pa. 2005) (citations

omitted).

      In sum, Appellant is ineligible for PCRA relief because he has finished

serving his sentence. Alternatively, his petition is untimely, and the claims he

seeks to raise are waived, and/or do not meet any timeliness exception. For

all of these reasons, the court properly denied his petition.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/2020




                                     -7-